Case 1:20-cv-24849-MGC Document6 Entered on FLSD Docket 11/25/2020 Page 1 of 2

~ AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-CV-24849-MGC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45. )

This summons for (name of individual and title, if any) MARATHON PETROLEUM CORPORATION
was received by me on (date) 11/25/2020

C1 I personally served the summons on the individual at (place)

 

 

ON (date) : , oF

C7 I left the summons at the individual's residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

ON (date) , and mailed a copy to the individual's last known address; or
I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENT) , Who is

 

designated by law to accept service of process on behalf of (name of arganization) MARATHON PETROLEUM CORPORATION

 

C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DE 19801 1 (date) 11/25/2020 at 2:45 PM

 

© I returned the summons unexecuted because , or

 

O Other pects:

 

My fees are $ for travel and $ for services, for a total of $
I declare under penalty of perjury that this information is true-—

Date: 11/25/2020 . [ LN
SEMEN LULD lL;

Server's signature
DENORRIS BRITT PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS; LTD., PO BOX 1360,
WILMINGTON, DE 19899

Server's address

Additional information regarding attempted service, etc:

SERVED SUMMONS; COMPLAINT FOR INJUNCTIVE RELIEF;

 

SWORN TO ME ON 11/26/20 KEVIN DUNN

NOTARY PUB
STAT nic

My Commission Expires August 25, 2022

 

 

 
Case 1:20-cv-24849-MGC Document6 Entered on FLSD Docket 11/25/2020 Page 2 of 2
Case 1:20-cv-24849-MGC Document 3 Entered on FLSD Docket 11/25/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

WINDY LUCIUS

 

Plaintiff(s)

v. Civil Action No. 1:20-cv-24849-MGC

MARATHON PETROLEUM CORPORATION

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) MARATHON PETROLEUM CORPORATION
c/o Registered Agent THE CORPORATION TRUST COMPANY
CORPORATION TRUST CENTER 1209 ORANGE STREET
WILMINGTON, DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

J. Courtney Cunningham, Esq.

J. GOURTNEY CUNNINGHAM, PLLC
8950 SW 74th Court, Suite 2201
Miami, FL 33156

T: 305-351-2014

cc @cunninghamplic.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

     

 

     

SUMMONS
Date: ——s11/28/2020, Ve s/C.Davis
ms . “ Reputy Clerk —
‘Angela E.:Noble U.S. District Courts

| Clerk of Court
